United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-2793
                      ___________________________

                              David James Carlson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

County of Ramsey; County of Anoka; Independent School District No. 624, White
                            Bear Lake, Minnesota

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: January 13, 2017
                            Filed: January 19, 2017
                                 [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       David Carlson appeals from an order of the District Court1 dismissing his
pro se 42 U.S.C. § 1983 complaint. We have reviewed the record and considered the
issues that are properly before us, and we conclude that Carlson’s federal claims were
properly dismissed and that the District Court acted within its discretion in declining
to exercise supplemental jurisdiction over the state-law claims. Accordingly, we
affirm the judgment, see 8th Cir. R. 47B, and we deny the pending motions to
expedite review and to supplement the record.
                        ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-